Exhibit AMENDMENTS TO THE BYLAWS of The Pepsi Bottling Group, Inc., effective May 18, 2009 The undersigned, being the duly acting and appointed Secretary of The Pepsi Bottling Group, Inc., a Delaware corporation (the “Company”), hereby certifies that the Board of Directors of the Company amended the Company’s Bylaws effective May 18, 2009, as follows: 1.The following clause was inserted into the last sentence of Article 2, Section 3, Special Meetings, between “Any request for a special meeting of stockholders shall state the purpose or purposes of the proposed meeting, and such purpose or purposes shall be set forth in the notice of meeting,” and “and the business transacted at any such special meeting shall be limited to such purpose or purposes.” which must also contain the information set forth in Article 2, Section 7 hereof as if such stockholder were seeking to have the subject matter of the special meeting included in an annual meeting of stockholders, 2.Article 2, Section 7 of the Company’s Bylaws was deleted in its entirety and replaced with the following: SECTION 7.NOTICE OF STOCKHOLDER BUSINESS AND NOMINATIONS. (a)Annual Meetings of
